Appeal and cross appeal from an order of the Supreme Court, Cattaraugus County (Paula L. Feroleto, J.), entered March 21, 2014. The order denied the motion of plaintiffs for partial summary judgment, and granted in part and denied in part the cross motion of defendant for summary judgment.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 9, 2015,
It is hereby ordered that said appeal and cross appeal are dismissed without costs upon stipulation.
All concur except Fahey, J., who is not participating.
Present — Smith, J.P., Fahey, Carni, Valentino and Whalen, JJ.